TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00397-CV


                                      Natin Paul, Appellant

                                                 v.

                     The Roy F. & Joann Cole Mitte Foundation, Appellee




                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-21-003223, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Natin Paul filed a notice of appeal from the trial court’s June 10, 2022

“Post-Judgment Injunction Under TRAP 24.2(d),” which granted appellee The Roy F. & Joann

Cole Mitte Foundation’s application for a post-judgment temporary injunction to restrain Paul

and the other defendants from dissipating or transferring assets to avoid satisfaction of a final

judgment that has only been superseded in part. 1 Upon initial review, the Clerk of this Court

sent Paul a letter informing him that this Court appears to lack jurisdiction over the appeal

because our jurisdiction generally is limited to appeals from final judgments or interlocutory

orders whose appeal is authorized by statute and that the injunction does not appear to be

an independently appealable order. See Tex. Civ. Prac. & Rem. Code § 51.012; Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53


       1   The other defendants named in the injunction did not file a notice of appeal.
(Tex. 1998) (“Appellate courts have jurisdiction to consider immediate appeals of interlocutory

orders only if a statute explicitly provides appellate jurisdiction.”); see also Tex. Civ. Prac. &

Rem. Code § 51.014(a)(4) (allowing accelerated appeal from grant of injunction filed under

Chapter 65); Emeritus Corp. v. Ofczarzak, 198 S.W.3d 222, 225 (Tex. App.—San Antonio 2006,

no pet.) (concluding that proper procedure for appealing Rule 24.2(d) post-judgment injunction

was filing motion in its pending appeal from final judgment, not filing separate appeal of

injunction under Section 51.014(a)(4)).       The Clerk requested a response on or before

September 19, 2022, informing this Court of any basis that exists for jurisdiction.

               Paul has filed a response to our notice and contemporaneously filed in this cause

number a “Motion for Review of Post-Judgment Temporary Injunction,” but he has not

demonstrated this Court’s jurisdiction over his separate appeal of the Rule 24.2(d) injunction.

Rule 24.4 permits a party to seek appellate review of a trial court’s ruling “by motion filed in the

court of appeals with jurisdiction or potential jurisdiction over the appeal from the judgment in

the case.” See Tex. R. App. P. 24.4(a). Courts have construed this Rule to mean that a motion

seeking review of a Rule 24.2(d) injunction must be filed in the pending appeal from the final

judgment, not as a separate appeal. Transcontinental Realty Invs., Inc. v. Orix Cap. Mkts. LLC,

470 S.W.3d 844, 848 & n.1 (Tex. App.—Dallas 2015, no pet.) (concluding that appellate court

lacked jurisdiction over appeal from trial court’s post-judgment order because post-judgment

order did not impose obligations on judgment debtor to transfer property to judgment creditor

and also concluding that proper procedure under Rule 24 is to file motion for review of

post-judgment order in appeal from trial court’s related final judgment); Emeritus Corp.,

198 S.W.3d at 225; see also Gailey v. Gutierrez, No. 01-12-00491-CV, 2013 WL 127557, at *1

(Tex. App.—Houston [1st Dist.] Jan. 10, 2013, no pet.) (mem. op.) (per curiam) (considering

                                                 2
order striking appellants’ supersedeas bond and concluding, “The rules provide for review of the

trial court’s ruling on the bond as part of the appeal from the final judgment in the case.”).

Accordingly, we conclude that we lack jurisdiction over Paul’s separate appeal from the trial

court’s Rule 24.2(d) injunction, and we dismiss the appeal. See Tex. R. App. P. 42.3(a). We

dismiss as moot his motion for review of post-judgment temporary injunction without prejudice

to his re-filing the motion in the pending appeal from the final judgment, cause number

03-21-00502-CV.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justice Triana, and Justice Smith

Dismissed for Want of Jurisdiction

Filed: September 29, 2022




                                                3